DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 05/04/2020.  

Claims 1-20 are presented for examination. 


Drawings


2.	The drawings filed 05/04/2020 are accepted by the examiner.

Specification


3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  


Double Patenting


4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent number 10678603.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims claims 1-20 of U.S. patent number 10678603 contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As to claim 1:
Claims 1 and 16 of U.S. patent number 10678603 teaches a method performed by a computing device in a computing system having a plurality of servers interconnected by a computer network (a method performed by a computing device in a computing system having a plurality of servers interconnected by a computer network; claim 1), comprising: 

receiving, via the computer network, a user request from a user to instantiate a virtual machine configured to perform a task (receiving, via the computer network, a user request from a user to instantiate a virtual machine configured to perform a task; claim 1); and 

in response to the received request from the user, determining whether the task to be performed by the requested virtual machine has a resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time (determining whether a temporal pattern of the resource utilization data associated with the virtual machine indicates one or more cycles of utilization as a function of time indicating that the task performed by the virtual machine is user-facing; claim 16); and 

in response to determining that the task has the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time (in response to determining that the temporal pattern associated with the virtual machine indicates one or more cycles of resource utilization as a function of time; claim 16), 

allocating the requested virtual machine to a server in the computing system, the server having computing resources not oversubscribed by additional virtual machines (determining whether the server currently hosting the virtual machine is oversubscribed by virtual machines; and in response to determining that the server currently hosting the virtual machine is oversubscribed by virtual machines, causing the virtual machine to migrate to another server in the computing system, the another server is not oversubscribed by virtual machines; claim 16); and 

instantiating the requested virtual machine on the server to perform the task in response to the user request (allocating the requested virtual machine to a server in the computing system… execution of the task by the allocated virtual machine; claim 1).

As to claim 2:
Claim 2 of U.S. patent number 10678603 teaches in response to determining that the task does not have the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time, selecting another server that is oversubscribed in the computing system to instantiate the requested virtual machine (in response to determining that the task is not user-facing, selecting another server that is oversubscribed in the computing system to instantiate the requested virtual machine). As to claim 3:
Claim 3 of U.S. patent number 10678603 teaches determining whether the task to be performed by the requested virtual machine matches the previously performed task based on historical utilization data of one or more other virtual machines configured to perform the previously performed task (determining whether the task to be performed by the requested virtual machine is user-facing includes determining whether the task to be performed by the requested virtual machine is user-facing based on historical utilization data of other virtual machines configured to perform the same requested task). As to claim 4:
Claim 4  of U.S. patent number 10678603 teaches determining whether the task to be performed by the requested virtual machine matches the previously performed task based on a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task (determining whether the task to be performed by the requested virtual machine is user-facing includes determining whether the task to be performed by the requested virtual machine is user-facing based on a frequency spectrum of historical utilization data of virtual machines configured to perform the same requested task). As to claim 5:
Claim 5 of U.S. patent number 10678603 teaches determining whether a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task shows distinct spectral peaks at one or more frequencies; and in response to determining that the frequency spectrum shows distinct spectral peaks at one or more frequencies, indicating that the requested task is user-facing (determining whether the task to be performed by the requested virtual machine is user-facing includes: determining whether a frequency spectrum of historical utilization data of virtual machines configured to perform the same requested task shows distinct spectral peaks at one or more frequencies; and in response to determining that the frequency spectrum shows distinct spectral peaks at one or more frequencies, indicating that the requested task is user-facing). As to claim 6:
Claim 6 of U.S. patent number 10678603 teaches determining whether a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task shows spectral values that are less than a preset threshold for all frequencies; and in response to determining that the frequency spectrum shows spectral values that are less than a preset threshold for all frequencies, indicating that the requested task is not user-facing (determining whether a frequency spectrum of historical utilization data of virtual machines configured to perform the same requested task shows spectral values that are less than a preset threshold for all frequencies; and in response to determining that the frequency spectrum shows spectral values that are less than a preset threshold for all frequencies, indicating that the requested task is not user-facing). As to claim 7:
Claim 7 of U.S. patent number 10678603 teaches determining whether a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task shows highest spectral values for frequencies less than a frequency threshold; and in response to determining that the frequency spectrum shows highest spectral values for frequencies less than a frequency threshold, indicating that the requested task is not user-facing (determining whether a frequency spectrum of historical utilization data of virtual machines configured to perform the same requested task shows highest spectral values for frequencies less than a frequency threshold; and in response to determining that the frequency spectrum shows highest spectral values for frequencies less than a frequency threshold, indicating that the requested task is not user-facing). As to claim 8:
Claim 8 of U.S. patent number 10678603 teaches determining whether a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task shows a highest spectral value at zero frequency; and in response to determining that the frequency spectrum shows a highest spectral value at zero frequency, indicating that the requested task is not user-facing (determining whether a frequency spectrum of historical utilization data of virtual machines configured to perform the same requested task shows a highest spectral value at zero frequency; and in response to determining that the frequency spectrum shows a highest spectral value at zero frequency, indicating that the requested task is not user-facing). As to claim 9:
Claim 9 of U.S. patent number 10678603 teaches computing device in a computing system having a plurality of servers interconnected by a computer network, the computing device comprising (a computing device in a computing system having a plurality of servers interconnected by a computer network, the computing device comprising): 

a processor (a processor); and 

a memory operatively coupled to the processor, the memory containing instructions executable by the processor to cause the computing device to (a memory operatively coupled to the processor, the memory containing instructions executable by the processor to cause the processor to perform a process comprising): 

in response to receiving, via the computer network, a user request from a user to instantiate a virtual machine configured to perform a task, determine whether the task to be performed by the requested virtual machine has a resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time (receiving, via the computer network, resource utilization data of a virtual machine hosted on a server in the computing system to perform a task; and analyzing the received resource utilization data of the virtual machine to determine whether the task performed by the virtual machine is user-facing, including: deriving a temporal pattern of resource utilization based on the received resource utilization data; determining whether the derived temporal pattern indicates one or more cycles of resource utilization as a function of time); and 

in response to determining that the task has the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time, allocate the requested virtual machine to a server in the computing system, the server having computing resources not oversubscribed by additional virtual machines (in response to determining that the derived pattern indicates one or more cycles of resource utilization as a function of time, indicating that the task performed by the virtual machine is user-facing and relocating the virtual machine to another server that is not oversubscribed when the current server is oversubscribed). As to claim 10:
Claim 9 of U.S. patent number 10678603 teaches analyzing historical resource utilization data of previously performing the same task to derive a temporal pattern based on the resource utilization data (analyzing the received resource utilization data of the virtual machine to determine whether the task performed by the virtual machine is user-facing, including: deriving a temporal pattern of resource utilization based on the received resource utilization data). 
As to claim 11:
Claim 11 of U.S. patent number 10678603 teaches to derive the temporal pattern of resource utilization includes to: plot the received resource utilization data as a function of time; and apply Fast Fourier Transform on the plotted resource utilization data to derive a spectrum in a frequency domain; determine whether the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies; and in response to determining that the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies, indicate that the derived temporal pattern indicates one or more cycles of resource utilization as a function of time (deriving a temporal pattern of resource utilization includes: plotting the received resource utilization data as a function of time; and applying Fast Fourier Transform on the plotted resource utilization data to derive a spectrum in a frequency domain; and determining whether the derived temporal pattern indicates one or more cycles includes determining whether the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies and in response to determining that the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies, indicating that the derived temporal pattern indicates one or more cycles of resource utilization as a function of time). 

As to claim 12:
Claim 12 of U.S. patent number 10678603 teaches to derive a temporal pattern of resource utilization includes to: plot the received resource utilization data as a function of time; and apply Fast Fourier Transform on the plotted resource utilization data to derive a spectrum in a frequency domain; determine whether the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies between 31 to 93 cycles per month; and in response to determining that the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies between 31 to 93 cycles per month, indicate that the derived temporal pattern indicates one or more cycles of resource utilization as a function of time (deriving a temporal pattern of resource utilization includes: plotting the received resource utilization data as a function of time; and applying Fast Fourier Transform on the plotted resource utilization data to derive a spectrum in a frequency domain; and determining whether the derived temporal pattern indicates one or more cycles includes determining whether the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies between 31 to 93 cycles per month and in response to determining that the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies between 31 to 93 cycles per month, indicating that the derived temporal pattern indicates one or more cycles of resource utilization as a function of time). 
As to claim 13:
Claim 13 of U.S. patent number 10678603 teaches to derive a temporal pattern of resource utilization includes to: plot the received resource utilization data as a function of time; and derive a spectrum in a frequency domain based on the plotted resource utilization; and determine whether the derived temporal pattern indicates one or more cycles includes determining whether the derived spectrum includes spectral values that are less than a preset threshold for all frequencies; and in response to determining that the derived spectrum includes spectral values that are less than a preset threshold for all frequencies, indicate that the derived temporal pattern does not indicate one or more cycles of resource utilization as a function of time (deriving a temporal pattern of resource utilization includes: plotting the received resource utilization data as a function of time; and deriving a spectrum in a frequency domain based on the plotted resource utilization; and determining whether the derived temporal pattern indicates one or more cycles includes determining whether the derived spectrum includes spectral values that are less than a preset threshold for all frequencies and in response to determining that the derived spectrum includes spectral values that are less than a preset threshold for all frequencies, indicating that the derived temporal pattern does not indicate one or more cycles of resource utilization as a function of time). As to claim 14:
Claim 14 of U.S. patent number 10678603 teaches to derive a temporal pattern of resource utilization includes to: plot the received resource utilization data as a function of time; and derive a spectrum in a frequency domain based on the plotted resource utilization; determine whether the derived spectrum includes highest spectral values for frequencies less than a frequency threshold of about 0 to 200 cycles per month; and in response to determining that the derived spectrum includes the derived spectrum includes highest spectral values for frequencies less than a frequency threshold of about 0 to 200 cycles per month, indicate that the derived temporal pattern does not indicate one or more cycles of resource utilization as a function of time (deriving a temporal pattern of resource utilization includes: plotting the received resource utilization data as a function of time; and deriving a spectrum in a frequency domain based on the plotted resource utilization; and determining whether the derived temporal pattern indicates one or more cycles includes determining whether the derived spectrum includes highest spectral values for frequencies less than a frequency threshold of about 0 to 200 cycles per month and in response to determining that the derived spectrum includes the derived spectrum includes highest spectral values for frequencies less than a frequency threshold of about 0 to 200 cycles per month, indicating that the derived temporal pattern does not indicate one or more cycles of resource utilization as a function of time). As to claim 15:
Claim 3 of U.S. patent number 10678603 teaches in response to determining that the task has a resource utilization profile that does not indicate one or more cycles of resource utilization as a function of time, allocate the virtual machine to another server that is oversubscribed (in response to determining that the derived pattern does not indicate one or more cycles of resource utilization as a function of time, indicating that the task performed by the virtual machine is not user-facing; and relocating the virtual machine to another server that is oversubscribed when the current server is not oversubscribed). As to claim 16:
Claim 16 of U.S. patent number 10678603 teaches a method performed by a computing device in a computing system having a plurality of servers interconnected by a computer network (a method performed by a computing device in a computing system having a plurality of servers interconnected by a computer network), comprising: 

receiving, via the computer network, resource utilization data of a virtual machine hosted on a server in the computing system that is oversubscribed, the virtual machine being configured to perform a task (receiving, via the computer network, resource utilization data of a virtual machine hosted on a server in the computing system, the virtual machine being configured to perform a task); 

analyzing the received resource utilization data of the virtual machine to determine whether the resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time (determining whether a temporal pattern of the resource utilization data associated with the virtual machine indicates one or more cycles of utilization as a function of time indicating that the task performed by the virtual machine is user-facing; and in response to determining that the temporal pattern associated with the virtual machine indicates one or more cycles of resource utilization as a function of time, determining whether the server currently hosting the virtual machine is oversubscribed by virtual machines); and 

in response to determining that the received resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time, migrating the virtual machine to another server in the computing system that is not oversubscribed by additional virtual machines (in response to determining that the server currently hosting the virtual machine is oversubscribed by virtual machines, causing the virtual machine to migrate to another server in the computing system, the another server is not oversubscribed by virtual machines). As to claim 17:
Claim 17 of U.S. patent number 10678603 teaches the resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time includes: performing at least one of a Laplace Transform, a Fourier Transform, or a Fast Fourier Transform on the received resource utilization data; and determining whether the transformed resource utilization data includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies (determining whether a temporal pattern of the resource utilization data associated with the virtual machine indicates one or more cycles includes: performing at least one of a Laplace Transform, a Fourier Transform, or a Fast Fourier Transform on the received resource utilization data; and determining whether the transformed resource utilization data includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies). As to claim 18:
Claim 18 of U.S. patent number 10678603 teaches determining the resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time includes: performing at least one of a Laplace Transform, a Fourier Transform, or a Fast Fourier Transform on the received resource utilization data; and determining whether the transformed resource utilization data includes spectral values that are less than a preset threshold for all frequencies (determining whether a temporal pattern of the resource utilization data associated with the virtual machine indicates one or more cycles includes: performing at least one of a Laplace Transform, a Fourier Transform, or a Fast Fourier Transform on the received resource utilization data; and determining whether the transformed resource utilization data includes spectral values that are less than a preset threshold for all frequencies). As to claim 19:
Claim 19 of U.S. patent number 10678603 teaches determining whether the resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time includes: performing at least one of a Laplace Transform, a Fourier Transform, or a Fast Fourier Transform on the received resource utilization data; and determining whether the transformed resource utilization data includes highest spectral values for frequencies less than a frequency threshold of about 0 to 200 cycles per month (determining whether a temporal pattern of the resource utilization data associated with the virtual machine indicates one or more cycles includes: performing at least one of a Laplace Transform, a Fourier Transform, or a Fast Fourier Transform on the received resource utilization data; and determining whether the transformed resource utilization data includes highest spectral values for frequencies less than a frequency threshold of about 0 to 200 cycles per month). As to claim 20:
Claim 20 of U.S. patent number 10678603 teaches in response to determining that the resource utilization data does not have a temporal pattern with one or more cycles of utilization as a function of time, maintaining the virtual machine on the server (in response to determining that the temporal pattern associated with the virtual machine does not indicate one or more cycles of resource utilization as a function of time, determining whether the server currently hosting the virtual machine is oversubscribed by virtual machines; and in response to determining that the server currently hosting the virtual machine is not oversubscribed by virtual machines, causing the virtual machine to migrate to another server in the computing system, the another server is oversubscribed by virtual machines). 


Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-10, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 20120304191).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Morgan teaches a method (Abstract: methods for a cloud deployment engine for selective workload migration or federation based on workload conditions) performed by a computing device (cloud management system 104, Fig.6) in a computing system (cloud 102, Fig. 1)  having a plurality of servers ( servers 108, Fig. 1)  interconnected by a computer network (network 106, Fig. 1), comprising: 

receiving, via the computer network, a user request from a user to instantiate a virtual machine configured to perform a task (to instantiate a new or updated set of virtual machines, a user can transmit an instantiation request to the cloud management system 104 for the particular type of virtual machine they wish to invoke for their intended application. A user can for instance make a request to instantiate a set of virtual machines configured for email, messaging or other applications from the cloud 102; paragraphs 0015-0016); and

 in response to the received request from the user, determining whether the task to be performed by the requested virtual machine has a resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time (paragraph 0018: with the resource requirements identified for building a network of virtual machines, the cloud management system 104 can extract and build the set of virtual machines or other resources on a dynamic, on-demand basis. For example, one set of resource servers 108 may respond to an instantiation request for a given quantity of processor cycles with an offer to deliver that computational power immediately and guaranteed for the next hour or day…a set of resource servers 108 may respond to a request for instantiation of virtual machines at a programmed time with an offer to deliver the specified quantity of processor cycles within a specific amount of time, such as the next 12 hours. Other timing and resource configurations are possible; paragraph 0036: after receipt of the set of local usage data 152, any portion or component of the set of local usage data 152, and/or updates to the same, the entitlement engine 140 can collect and aggregate the set of local usage data 152 from the various host clouds and organize that data in a set of aggregate usage history data 148. The set of aggregate usage history data 148 can reflect recent and/or accumulated usage consumption by the set of users 190 and/or any one user or other subset thereof in all of the set of host clouds 142, over comparatively short-term periods or intervals such as minutes, one or more hours, one day, a number of days, a week, a month or months, and/or other intervals or periods. In aspects, the entitlement engine 140 can collect the set of local usage data 152 regardless of whether each of those clouds is configured to communicate with each other or not. In aspects, the set of aggregate usage history data 148 can present to the entitlement engine 140 and/or other logic the combined resource consumption by the set of users 190 across the user premise 144 and/or all operating virtual machines or entities, on an hour-by-hour, day-by-day, and/or other relatively short-term basis; see also, paragraph 0038); and 

in response to determining that the task has the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time, allocating the requested virtual machine to a server in the computing system, the server having computing resources not oversubscribed by additional virtual machines (paragraph 0031: a deployment engine and/or associated logic can identify over-subscription conditions for the set of virtual machines hosted in the set of host clouds 142 and operated by one or more users in the set of users 190. In aspects, the over-subscription conditions can involve the over-consumption of one or more resources which the user may wish to alleviate by re-allocating or re-deploying the subject user's workload or portions of that workload to a federation of backup clouds to supply the resource deficiencies, or to shift or migrate the workload entirely to one or more new host clouds; paragraph 0048: the deployment engine 222, entitlement engine 140, and/or other logic, application, and/or service can operate to generate, manipulate, analyze, and update the one or more over-subscription conditions 226, including time-series of resource consumption by the user's virtual machines… the deployment engine 222 and/or other application, logic, and/or service can track the rate of change or "acceleration" of one or more over-subscription conditions, to determine those trends which may represent a particularly vigorous change in consumption patterns. In such cases or others, the set of selection criteria 220 can be biased or weighted in favor of selecting one or more replacement clouds 214 to support the over-subscribed resources, since the user's consumption of those resources may be viewed to be likely to continue to expand. Other trends, characteristics, data points, and/or calculations can be used to generate the one or more over-subscription conditions 226 and/or related information); and 

instantiating the requested virtual machine on the server to perform the task in response to the user request (paragraph 0018: with the resource requirements identified for building a network of virtual machines, the cloud management system 104 can extract and build the set of virtual machines or other resources on a dynamic, on-demand basis. For example, one set of resource servers 108 may respond to an instantiation request for a given quantity of processor cycles with an offer to deliver that computational power immediately and guaranteed for the next hour or day…a set of resource servers 108 may respond to a request for instantiation of virtual machines at a programmed time with an offer to deliver the specified quantity of processor cycles within a specific amount of time, such as the next 12 hours. Other timing and resource configurations are possible; paragraph 0022: after coordination of the sources and configuration of resources including the hardware layer, selected software, and/or other resources, the cloud management system 104 can then instantiate a set of virtual machines 116, and/or other appliances, services, processes, and/or entities, based on the resources supplied by servers within set of resource servers 108 registered to support the one or more clouds 102 in a multiple-cloud network 110; see also, paragraph 0019). As to claim 2:
Morgan teaches in response to determining that the task does not have the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time, selecting another server that is oversubscribed in the computing system to instantiate the requested virtual machine (paragraphs 0018-0019 and 0031).As to claim 3:
Morgan teaches determining whether the task to be performed by the requested virtual machine has the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time includes determining whether the task to be performed by the requested virtual machine matches the previously performed task based on historical utilization data of one or more other virtual machines configured to perform the previously performed task (paragraphs 0018-0019 and 0048).As to claim 4:
Morgan teaches determining whether the task to be performed by the requested virtual machine has the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time includes determining whether the task to be performed by the requested virtual machine matches the previously performed task based on a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task (paragraphs 0018-0019 and 0046).As to claim 5:
Morgan teaches determining whether the task to be performed by the requested virtual machine has the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time includes: determining whether a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task shows distinct spectral peaks at one or more frequencies; and in response to determining that the frequency spectrum shows distinct spectral peaks at one or more frequencies, indicating that the requested task is user-facing (paragraphs 0004 and 0044-0046). As to claim 6:
Morgan teaches determining whether the task to be performed by the requested virtual machine has the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time includes: determining whether a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task shows spectral values that are less than a preset threshold for all frequencies; and in response to determining that the frequency spectrum shows spectral values that are less than a preset threshold for all frequencies, indicating that the requested task is not user-facing (paragraphs 0044-0046 and 0048).As to claim 7:
Morgan teaches determining whether the task to be performed by the requested virtual machine has the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time includes: determining whether a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task shows highest spectral values for frequencies less than a frequency threshold; and in response to determining that the frequency spectrum shows highest spectral values for frequencies less than a frequency threshold, indicating that the requested task is not user-facing (paragraphs 0031, 0043-0046 and 0048).As to claim 8:
Morgan teaches determining whether the task to be performed by the requested virtual machine has the resource utilization profile indicating a pattern of resource utilization with one or more cycles as a function of time includes: determining whether a frequency spectrum of historical utilization data of one or more other virtual machines configured to perform the same requested task shows a highest spectral value at zero frequency; and in response to determining that the frequency spectrum shows a highest spectral value at zero frequency, indicating that the requested task is not user-facing (paragraphs 0031, 0043-0046 and 0048). As to claim 9: 
The rejection of claim 1 above is incorporated herein in full. Morgan further teaches a computing device (104, Fig.6) in a computing system (102, Fig. 1)  having a plurality of servers (108, Fig. 1)  interconnected by a computer network (106, Fig. 1), the computing device comprising: a processor (130, Fig.6); and a memory (132, Fig.6) operatively coupled to the processor.
As to claim 10:
Morgan teaches to determine whether the task to be performed by the requested virtual machine has the resource utilization profile includes analyzing historical resource utilization data of previously performing the same task to derive a temporal pattern based on the resource utilization data (paragraphs 0042 and 0046-0048). As to claim 13:
Morgan teaches to derive a temporal pattern of resource utilization includes to: plot the received resource utilization data as a function of time; and derive a spectrum in a frequency domain based on the plotted resource utilization; and determine whether the derived temporal pattern indicates one or more cycles includes determining whether the derived spectrum includes spectral values that are less than a preset threshold for all frequencies; and in response to determining that the derived spectrum includes spectral values that are less than a preset threshold for all frequencies, indicate that the derived temporal pattern does not indicate one or more cycles of resource utilization as a function of time. As to claim 14:
Morgan teaches to derive a temporal pattern of resource utilization includes to: plot the received resource utilization data as a function of time; and derive a spectrum in a frequency domain based on the plotted resource utilization; determine whether the derived spectrum includes highest spectral values for frequencies less than a frequency threshold of about 0 to 200 cycles per month; and in response to determining that the derived spectrum includes the derived spectrum includes highest spectral values for frequencies less than a frequency threshold of about 0 to 200 cycles per month, indicate that the derived temporal pattern does not indicate one or more cycles of resource utilization as a function of time. As to claim 15:
Morgan teaches in response to determining that the task has a resource utilization profile that does not indicate one or more cycles of resource utilization as a function of time, allocate the virtual machine to another server that is oversubscribed (paragraphs 0031 and 0055).

As to claim 16:
Morgan teaches a method (Abstract: methods for a cloud deployment engine for selective workload migration or federation based on workload conditions) performed by a computing device (104, Fig.6) in a computing system (102, Fig. 1)  having a plurality of servers (108, Fig. 1)   interconnected by a computer network (106, Fig. 1), comprising: 

receiving, via the computer network, resource utilization data of a virtual machine hosted on a server in the computing system that is oversubscribed (identify over-subscription conditions for the set of virtual machines hosted in the set of host clouds 142 and operated by one or more users in the set of users 190. In aspects, the over-subscription conditions can involve the over-consumption of one or more resources which the user may wish to alleviate by re-allocating or re-deploying the subject user's workload or portions of that workload to a federation of backup clouds to supply the resource deficiencies; paragraph 0031), the virtual machine being configured to perform a task (to instantiate a new or updated set of virtual machines, a user can transmit an instantiation request to the cloud management system 104 for the particular type of virtual machine they wish to invoke for their intended application. A user can for instance make a request to instantiate a set of virtual machines configured for email, messaging or other applications from the cloud 102; paragraphs 0015-0016); 

analyzing the received resource utilization data of the virtual machine to determine whether the resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time (paragraph 0018: with the resource requirements identified for building a network of virtual machines, the cloud management system 104 can extract and build the set of virtual machines or other resources on a dynamic, on-demand basis. For example, one set of resource servers 108 may respond to an instantiation request for a given quantity of processor cycles with an offer to deliver that computational power immediately and guaranteed for the next hour or day…a set of resource servers 108 may respond to a request for instantiation of virtual machines at a programmed time with an offer to deliver the specified quantity of processor cycles within a specific amount of time, such as the next 12 hours. Other timing and resource configurations are possible; paragraph 0036: after receipt of the set of local usage data 152, any portion or component of the set of local usage data 152, and/or updates to the same, the entitlement engine 140 can collect and aggregate the set of local usage data 152 from the various host clouds and organize that data in a set of aggregate usage history data 148. The set of aggregate usage history data 148 can reflect recent and/or accumulated usage consumption by the set of users 190 and/or any one user or other subset thereof in all of the set of host clouds 142, over comparatively short-term periods or intervals such as minutes, one or more hours, one day, a number of days, a week, a month or months, and/or other intervals or periods. In aspects, the entitlement engine 140 can collect the set of local usage data 152 regardless of whether each of those clouds is configured to communicate with each other or not. In aspects, the set of aggregate usage history data 148 can present to the entitlement engine 140 and/or other logic the combined resource consumption by the set of users 190 across the user premise 144 and/or all operating virtual machines or entities, on an hour-by-hour, day-by-day, and/or other relatively short-term basis); and 

in response to determining that the received resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time, migrating the virtual machine to another server in the computing system that is not oversubscribed by additional virtual machines (a deployment engine and/or associated logic can identify over-subscription conditions for the set of virtual machines hosted in the set of host clouds 142 and operated by one or more users in the set of users 190. In aspects, the over-subscription conditions can involve the over-consumption of one or more resources which the user may wish to alleviate by re-allocating or re-deploying the subject user's workload or portions of that workload to a federation of backup clouds to supply the resource deficiencies, or to shift or migrate the workload entirely to one or more new host clouds. In aspects, the decision to shift over-subscribed consumption to a set of federated backup clouds or to an entirely new or different host cloud or clouds can be an alternative or bifurcated one, in which one option or the other is chosen. In cases, the decision to shift over-subscribed consumption to a set of federated backup clouds or to an entirely new or different host cloud or clouds can be a joint or divided decision involving some portion of the workload being migrated to federated backup clouds with another portion being migrated to a new host cloud or clouds. In aspects in general, more severe or pronounced over-consumption conditions can militate in favor of selected an entirely new host cloud, which less-severe and/or more transient over-consumption conditions can militate in favor of moving the over-subscribed portion of the workload to a set of federated backup clouds. However, the decision to deploy the workload or its components to one or the other support solution is a flexible one and can be based on a variety of rules, thresholds, and/or decision criteria, and different users can choose to apply different criteria for making a deployment choice; paragraph 0031). As to claim 20:
Morgan teaches in response to determining that the resource utilization data does not have a temporal pattern with one or more cycles of utilization as a function of time, maintaining the virtual machine on the server.


Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 11, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of  Saito et al. (US 20150236975).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 11:
The cobination of Morgan and Saito teaches to derive the temporal pattern of resource utilization includes to: plot the received resource utilization data as a function of time (Morgan, paragraphs 0014 and 0018); and apply Fast Fourier Transform on the plotted resource utilization data to derive a spectrum in a frequency domain; determine whether the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies; and in response to determining that the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies, indicate that the derived temporal pattern indicates one or more cycles of resource utilization as a function of time (Saito, paragraphs 0071-0073: upon calculating the cycle of the virtual guest 11V, the cycle analyzing unit 1328 refers to the virtual guest used resource table T1, performs Fourier transformation to the time series of the used resources, and thereby calculates the strength of the respective cycles (frequencies)… the memory 132 of the management system 13 stores, as tables, a virtual guest used resource table T1, a virtual guest connection table T2, a virtual host connection table T3, a virtual host used resource table T4, a virtual host maximum value table T5, a virtual guest migration history table T6, a virtual host cycle table T7, a virtual guest cycle table T8, an unused resource table T9 and an unused resource comparison table T10. These various tables are used upon migrating the migration-target virtual guest 11V (for instance, the virtual guest 11Va) to another virtual host 11 (for instance, the virtual host 11B)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morgan with Saito because it would have provided the enhanced capability for improving the usage efficiency of resources.
. As to claim 12:
The cobination of Morgan and Saito teaches to derive a temporal pattern of resource utilization includes to: plot the received resource utilization data as a function of time (Morgan, paragraphs 0014 and 0018); and apply Fast Fourier Transform on the plotted resource utilization data to derive a spectrum in a frequency domain; determine whether the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies between 31 to 93 cycles per month; and in response to determining that the derived spectrum includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies between 31 to 93 cycles per month, indicate that the derived temporal pattern indicates one or more cycles of resource utilization as a function of time (Saito, paragraphs 0071-0073: upon calculating the cycle of the virtual guest 11V, the cycle analyzing unit 1328 refers to the virtual guest used resource table T1, performs Fourier transformation to the time series of the used resources, and thereby calculates the strength of the respective cycles (frequencies)… the memory 132 of the management system 13 stores, as tables, a virtual guest used resource table T1, a virtual guest connection table T2, a virtual host connection table T3, a virtual host used resource table T4, a virtual host maximum value table T5, a virtual guest migration history table T6, a virtual host cycle table T7, a virtual guest cycle table T8, an unused resource table T9 and an unused resource comparison table T10. These various tables are used upon migrating the migration-target virtual guest 11V (for instance, the virtual guest 11Va) to another virtual host 11 (for instance, the virtual host 11B)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morgan with Saito because it would have provided the enhanced capability for improving the usage efficiency of resources.

As to claim 17:
Morgan does not explicitly teach, Saito teaches the resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time includes: performing at least one of a Laplace Transform, a Fourier Transform, or a Fast Fourier Transform on the received resource utilization data; and determining whether the transformed resource utilization data includes one or more distinct spectral values greater than a spectral threshold at one or more frequencies (Fourier transformation; paragraph 0071-0073).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morgan with Saito because it would have provided the enhanced capability for improving the usage efficiency of resources.
As to claim 18:
Morgan does not explicitly teach, Saito teaches determining the resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time includes: performing at least one of a Laplace Transform, a Fourier Transform, or a Fast Fourier Transform on the received resource utilization data; and determining whether the transformed resource utilization data includes spectral values that are less than a preset threshold for all frequencies (Fourier transformation; paragraph 0071-0073).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morgan with Saito because it would have provided the enhanced capability for improving the usage efficiency of resources.
As to claim 19:
Morgan does not explicitly teach, Saito teaches the resource utilization data has a temporal pattern with one or more cycles of utilization as a function of time includes: performing at least one of a Laplace Transform, a Fourier Transform, or a Fast Fourier Transform on the received resource utilization data; and determining whether the transformed resource utilization data includes highest spectral values for frequencies less than a frequency threshold of about 0 to 200 cycles per month (Fourier transformation; paragraph 0071-0073).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morgan with Saito because it would have provided the enhanced capability for improving the usage efficiency of resources.

Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/Primary Examiner, Art Unit 2199